Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file (FITF) provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
1.	This office action is in response to application 17/006,168 filed on 08/28/2020.  Claims 1 – 20 were originally filed in the application.  Claims 1 – 20 remain pending in the application.
QUAYLE ACTION
2.	This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claim 1, line 9, after “limiting circuit;” insert [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 2, line 2 – 3, before “power failure” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 5, line 2, change “prevent discharge” to [Symbol font/0x2D][Symbol font/0x2D]prevent discharging[Symbol font/0x2D][Symbol font/0x2D].
Claim 7, line 3, before “transfer of noise” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 11, line 1, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]booster converter[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 3 – 4, change “DC-DC control system that includes” to [Symbol font/0x2D][Symbol font/0x2D]DC-DC control system, configured to facilitate providing electric charge to an electric vehicle battery from an energy storage device, that includes[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 4, before “multistrand wire” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 6, after “booster converters;” insert [Symbol font/0x2D][Symbol font/0x2D]and[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 7 – 8, change “an energy storage device” to [Symbol font/0x2D][Symbol font/0x2D]the energy storage device[Symbol font/0x2D][Symbol font/0x2D].
Claim 12, line 9, change “circuit board is a same length” to [Symbol font/0x2D][Symbol font/0x2D]circuit board is of a same length[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 4, before “transfer of noise” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 5, change “an electric vehicle battery” to [Symbol font/0x2D][Symbol font/0x2D]the electric vehicle battery[Symbol font/0x2D][Symbol font/0x2D].
Claim 14, line 6, change “prevent discharge” to [Symbol font/0x2D][Symbol font/0x2D]prevent discharging[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 1, before “further” delete [Symbol font/0x2D][Symbol font/0x2D]wherein the method[Symbol font/0x2D][Symbol font/0x2D].
Claim 15, line 3, before “power failure” insert [Symbol font/0x2D][Symbol font/0x2D]a[Symbol font/0x2D][Symbol font/0x2D].
Claim 17, line 1, after “each” insert [Symbol font/0x2D][Symbol font/0x2D]booster converter[Symbol font/0x2D][Symbol font/0x2D].
Claim 18, line 1, before “further” delete [Symbol font/0x2D][Symbol font/0x2D]wherein the method[Symbol font/0x2D][Symbol font/0x2D].

Appropriate corrections are required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Reasons for Allowance

3.	The following is an examiner's statement of reasons for allowance: 
	Claim 1 – 20 are allowed because the prior or record does not teach or fairly suggest the following subject matter:
An electric vehicle charging system comprising: an interleaved DC-DC control system configured to facilitate providing electric charge to an electric vehicle battery from an energy storage device, the interleaved DC-DC control system comprising: an inrush current limiting circuit; three parallel booster converters, wherein each booster converter of the three parallel booster converters is configured to operate in a discrete phase, wherein the three parallel booster converters are communicatively coupled to the inrush current limiting circuit; and unidirectional current circuitry communicatively coupled to the three parallel booster converters; and a controller communicatively coupled to the interleaved DC-DC control system, the controller comprising: electronic control circuitry configured to control the interleaved DC-DC control system; and vehicle communication circuitry configured to establish charging protocols between the interleaved DC-DC control system and the electric vehicle battery, wherein the vehicle communication circuitry is communicatively coupled to the electric control circuitry as recited in independent Claim 1;
A method of manufacturing an electric vehicle charging system, the method comprising: using electroplating to form an interleaved DC-DC control system, configured to facilitate providing electric charge to an electric vehicle battery from an energy storage device, that includes magnetic core inductors, a heatsink, and a multistrand wire, wherein the electroplating produces a single printed circuit board that includes three parallel booster converters; and stacking the interleaved DC-DC control system to the energy storage device, wherein the stacking aligns the interleaved DC-DC control system such that the single printed circuit board is of a same length and width as the energy storage device as recited in independent Claim 12;
A method of charging an electric vehicle battery, the method comprising: receiving, by an interleaved DC-DC control system, an electric power input from an energy storage device, the electrical power input being received at an inrush current limiting circuit of the interleaved DC-DC control system, wherein the inrush current limiting circuit includes multiple switching components; switching, by a controller communicatively coupled to the interleaved DC-DC control system, the multiple switching components on and off during an inrush current phase so that an electrical current flows continuously to three parallel booster converters of the interleaved DC-DC control system; boosting, by the three parallel boost converters, an input voltage of the electrical power input to a higher voltage of the electric vehicle battery; filtering out, by an electromagnetic interference filter of the interleaved DC-DC control system, noise from the electrical power input; and transmitting, via unidirectional current circuitry, the electrical power input to the electric vehicle battery as recited in independent Claim 16.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sun James Lin whose telephone number is (571) 272 - 1899.  The examiner can normally be reached on Monday-Friday 9:30AM - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272 - 7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
	All responses to this Office Action should be mailed to Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450 or faxed to 571-273-8300. 

/SUN J LIN/Primary Patent Examiner, Art Unit 2851